Case 1:19-cv-02170-EK-LB Document 87 Filed 05/06/21 Page 1 of 2 PageID #: 865




                                                                                             May 6, 2021

Honorable Judge Lois Bloom
United States Magistrate Judge
United States District Court for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

By Electronic Filing.

        Re:     Pending Motion in Case No. 1:19-cv-02170-EK-LB,
                Rudler v. MLA Law Offices, LTD et al.

Dear Judge Bloom:

         As the Court may recall, my firm represents the Plaintiff in this case. Plaintiff’s motion (ECF
Nos. 84, 85, and 86) for attorneys’ fees under the Settlement (ECF No. 82) and relevant law — and
related to veil-piercing remedies — is pending before the Court.

         I write for two reasons. First, since on fee applications, “current rates, rather than historical
rates, should be applied in order to compensate for the delay in payment” (LeBlanc-Sternberg v. Fletcher,
143 F.3d 748, 764 (2d Cir. 1998)), and I have had reason to make some small but significant updates
to my CV, I wanted to provide a current version. That version is attached. The relevant updates, in
addition to a number of press pieces, are these: (1) a handful of awards (National LGBT Bar 40 Under
40 Award; Super Lawyers 2021 New York Metro Rising Star Award; 1 and a brief I authored being
entered in the BriefCatch “Hall of Fame”) and (2) an interdisciplinary paper I am a co-lead author on
was accepted for publication in the Columbia Human Rights Law Review in volume 53(1). 2
Additionally, there are also a handful of additional pieces of press coverage and speaking engagements,
and I corrected my appearance in front of the Federal Bar Association to note that I was one of this
year’s keynote speakers. Since these updates might bear on my appropriate hourly rate, I wanted to
place them before the Court.

       Second, since I am writing already — and given the unusual way briefing on this motion
wrapped up (see generally, ECF No. 86) — I wanted to confirm the motion ended up marked as fully
submitted. To that end, if there is anything else the Court needs, I would be happy to provide it.

         I thank the Court for its time and consideration, and am available to discuss if Your Honor
desires, at the Court’s convenience.


1
2Austin A. Baker & J. Remy Green, There is No Such Thing as a “Legal Name”: A Strange, Shared Delusion, 53
Colum. Hum. Rts. L. Rev ___ (forthcoming 2021).
Case 1:19-cv-02170-EK-LB Document 87 Filed 05/06/21 Page 2 of 2 PageID #: 866




                                         Respectfully submitted,

                                                 /s/
                                         _________________
                                         J. Remy Green
                                                 Honorific/Pronouns: Mx., they/their/them
                                         COHEN&GREEN P.L.L.C.
                                         Attorneys for Plaintiff
                                         1639 Centre St., Suite 216
                                         Ridgewood, New York 11385

Enclosure.

cc:
All parties by ECF.




                                                                              Page 2 of 2
